Citation Nr: 0410284	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  00-23 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder, to exclude post-traumatic stress disorder (PTSD) and, if 
so, whether service connection is warranted.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from August 7 to October 7, 1970.  
This appeal to the Board of Veterans' Appeals (Board) arises from 
rating decisions in July 2000 and March 2002 by the Des Moines, 
Iowa, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The record reflects that the veteran has testified at two 
RO hearings in connection with this appeal.  In January 2004 he 
withdrew his request for a hearing before the Board.  See 38 
C.F.R. §§ 20.702(e), 20.704(e) (2003).

The RO determined that the veteran's claim for service connection 
for an acquired psychiatric disorder should be reopened and 
adjudicated that claim on the merits.  Nevertheless, as the issue 
of whether new and material evidence has been received to reopen 
the claim is a material issue and the Board is required to include 
in its decision a written statement of its findings and 
conclusions, and the reasons and bases for those findings and 
conclusions, see 38 U.S.C.A. § 7104(d)(1), the Board must consider 
and decide the issue of whether new and material evidence has been 
received to reopen the claim.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), affirmed, 83 F.3d 1380 (Fed. Cir. 1996).  The issue has 
been phrased accordingly.

The Board notes that, as acknowledged by the RO, the veteran has 
raised a claim of entitlement to service connection for PTSD.  
Although the RO and the Board have previously denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, to include a personality disorder, the issue of 
entitlement to service connection for PTSD has not specifically 
been adjudicated.  As such, it is properly considered to be a new 
claim, one that is not inextricably intertwined with the issue 
currently in appellate status.  See Ephraim v. Brown, 82 F.3d 399, 
401 (Fed.Cir. 1996); Ashford v. Brown, 10 Vet. App. 120, 123 
(1997).  The matter of entitlement to service connection for PTSD 
is therefore referred to the RO for further action, as 
appropriate.  

The Board notes that the veteran has also raised a claim of 
entitlement to service connection for organic brain 
syndrome/disease.  That matter has not been adjudicated and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible for 
submitting such evidence, and obtained and fully developed all 
evidence necessary for the claims' equitable dispositions.

2.  A final Board decision dated in March 1989 denied entitlement 
to service connection for a psychiatric disorder, to include 
consideration of a personality disorder; an RO rating decision in 
January 2000 found that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder.

3.  Evidence received since January 2000 is so significant that it 
must be considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.

4.  A personality disorder is not a disability for the purposes of 
entitlement to VA compensation benefits.

5.  The veteran was first diagnosed with an acquired psychiatric 
disability, anxiety reaction/bipolar disorder, many years after 
discharge and such is not etiologically related to the veteran's 
active service.

6.  An in-service knee injury was acute and transitory without 
residual disability or a continuity of left knee symptoms.  

7.  Current left knee disability is not related to an in-service 
injury or other incident of service.


CONCLUSIONS OF LAW

1.  Additional evidence received since January 2000 is new and 
material, and the claim of entitlement to service connection for a 
psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

2.  A personality disorder is not a disability for VA compensation 
purposes and may not be service-connected.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2003).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

4.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
became law.  Regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
applies to the veteran's claims.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.

The United States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Recently, the Court has indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the agency of 
original jurisdiction.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Court also cited to four requirements under 38 
U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra:  

	1.  Notice of the information and evidence not of record that 
is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will seek 
to provide;
	3.  Notice of the information and evidence the claimant is 
expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.

Id. at 14.  

The Board first notes that insofar as the veteran's psychiatric 
claim is reopened herein, no further notification or assistance is 
required pertinent to the question of materiality.  

Relevant to the merits of the veteran's service connection claims, 
the RO provided appropriate notice to the veteran in letters dated 
in April and July 2003.  Although after the initial adjudication 
of the claims now in appellate status, those notices fulfilled 
each of the four requirements set out above.  Specifically, the 
letters advised the veteran as to the requirements for a 
successful service connection claim, informed him what evidence 
had already been requested and what evidence and information VA 
would generally attempt to obtain on the veteran's behalf.  The RO 
advised the veteran to complete a release form if there were 
private records that would support his claim, or, that the veteran 
should instead submit those records himself.  The veteran was also 
advised of his right to submit evidence pertinent to his claims, 
and, in fact, requested to inform VA about any additional evidence 
or information pertinent to his claims.  The July 2003 letter 
listed the evidence that had been received, specifically advised 
the veteran that VA was responsible for obtaining records from any 
Federal agencies to include identified VA facilities and from the 
Railroad Retirement System, but that the veteran must provide 
necessary identifying information.  The veteran was then given 
contact information in the event he had additional evidence and/or 
questions concerning his claims.  

In addition, the statement of the case furnished to the veteran in 
September 2003 notified him of the evidence the RO had considered, 
the laws and regulations applicable to his claims (including 38 
C.F.R. § 3.303, pertaining to the requirements for entitlement to 
service connection, to include 38 C.F.R. § 3.303(c), which 
provides that a personality disorder is not a disease or injury 
within the meaning of applicable legislation), and the reasons and 
bases for the denial of the claims on the merits.  It included a 
recitation of 38 C.F.R. § 3.159, with reference to the relevant 
United States Code cites pertinent to the VCAA.  The September 
2003 statement of the case also notified the veteran that his 
claim for service connection for a psychiatric disorder was being 
denied, in part, because the evidence showed that the first 
diagnosis of an acquired psychiatric disorder had been in 1978, 
approximately eight years after his separation from service, and 
because the statements received from his family doctor were 
contradictory and thus lacking in probative value.

The Board notes that while the Pelegrini decision did not address 
how the Secretary can cure a defect in the timing of the notice 
issued under section 5103 of the VCAA, the decision did 
acknowledge that such a defect could be harmless because it was 
not prejudicial to the claimant.  The Board finds that the due 
process purpose of the duty to notify requirement under the VCAA 
and its implementing regulations has been satisfied in this case, 
even though the notice provided to the veteran did not come before 
initial adjudication of the claims.  The Board observes that when 
it reviews an RO decision on appeal, it reviews that decision de 
novo and must consider all of the evidence presented in the case.  
Indeed, an adverse decision of the RO that is "affirmed" by the 
Board upon de novo review is subsumed by the appellate decision, 
which becomes the single and sole decision of the Secretary in the 
case.  See 38 C.F.R. § 20.1104 (2003).  The purpose of the 
requirement of section 5013 concerning notice is that claimants of 
VA benefits be given an adequate opportunity to produce or 
identify evidence in support of their claims before those claims 
are decided, so that the decision that is rendered is one that 
considers all of the pertinent evidence.  Once evidence 
development and notice are accomplished, as they have been in this 
case, the due process intended by the VCAA has been satisfied and 
there is no prejudice to the claimant if the Board decides his 
claim on appeal.  

The Board also finds that any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless and non-prejudicial, in that VA has secured all pertinent 
records of medical treatment of the veteran and provided him with 
ample opportunity to submit or identify additional evidence in 
support of his claims, and the veteran has not identified any 
records other than those already requested and obtained by VA.  

VA has also fulfilled its duty to assist the veteran under the 
VCAA and its implementing regulations.  The RO has obtained the 
veteran's service medical records and all evidence identified by 
the veteran as pertinent to his claims, including treatment 
records from private physicians.  In addition, the veteran was 
afforded a VA examination by a clinical psychologist to determine 
the likely time of onset of his psychiatric disorder and a VA 
examination by a physician to determine the likely etiology and 
time of onset of his left knee disorder.  The opinions obtained 
were offered based on a review of the relevant medical evidence.  
Neither the veteran nor his representative has identified any 
additionally available evidence that is pertinent to the appeal.  
As such, the Board finds that all evidence necessary for an 
equitable resolution of the claims on appeal has been obtained.

In light of the foregoing, the Board concludes that the veteran 
was afforded adequate notice and assistance specific to the 
instant claims and the decision to proceed in adjudicating these 
claims does not prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In 
particular, the veteran is not prejudiced by the Board's 
consideration of the merits of his claim for service connection 
for an acquired psychiatric disorder in view of the facts that the 
RO determined that such claim should be reopened and notified the 
veteran of the applicable laws and regulations pertaining to a 
reopened service connection claim, and the veteran and his 
representative have been afforded ample opportunity to submit or 
identify pertinent evidence and to argue the merits of the claim.

II.  Legal Criteria

To establish service connection for a claimed disability the facts 
must demonstrate that a disease or injury resulting in current 
disability was incurred in the active military service or, if pre-
existing active service, was aggravated therein. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war 
or after December 31, 1946, and certain chronic diseases, such as 
arthritis, become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even though 
there is no evidence of such diseases during the period of 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To 
show chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A personality disorder is not a disability for VA compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2003).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


III.  Service Connection for Psychiatric Disorder

By way of history, in an unappealed January 1971 decision, the RO 
denied entitlement to service connection for a "nervous 
condition"; the rating action listed "IMMATURE PERSONALITY 
DISORDER".  In an unappealed decision dated in April 1980, the RO 
again denied service connection for a "nervous disorder"; the 
rating action listed diagnoses of "IMMATURE PERSONALITY DISORDER" 
and "ANXIETY NEUROSIS."  Then, in an April 1988 decision, the RO 
denied service connection for bipolar disorder.  In its final 
March 1989 decision, the Board denied entitlement to service 
connection for an acquired psychiatric disorder.  In that decision 
the Board included a discussion of the fact that personality 
disorders are not diseases warranting service connection and 
denied service connection for any acquired psychiatric disorder, 
citing to diagnosed anxiety reaction and bipolar disorder.  The 
decision from which this appeal stems and decisions made during 
the pendency of such appeal continue to include discussion of 
bipolar disorder and a personality disorder, but without reference 
to PTSD, which has been referred to the RO as a separate issue.  

The above-cited decisions are final with respect to the veteran's 
psychiatric claim.  Generally, a claim which has been denied in an 
unappealed RO or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.

New and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).  For the purpose of 
establishing whether new and material evidence has been submitted, 
the credibility of the evidence, although not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To reopen a previously and finally disallowed claim, there must be 
new and material evidence presented or secured since the time the 
claim was finally disallowed by an RO or the Board on any basis, 
not only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 
  
During the pendency of the veteran's current appeal, the 
regulation pertaining to new and material evidence was revised.  
See 66 Fed. Reg. 45630 (August 29, 2001).  The revised regulation 
applies only to claims filed on or after August 29, 2001, and does 
not apply to the veteran's claims filed prior to that date.  

With regard to the veteran's claim of entitlement to service 
connection for a psychiatric disorder, the evidence of record at 
the time of the rating decision in January 2000, which was the 
most recent final disallowance of the claim on any basis, included 
the veteran's service medical records; his application for 
compensation or pension;  and post-service private and VA medical 
treatment records and reports.

Service medical records revealed that, on August 17, 1970, which 
was the veteran's tenth day of active duty, he was seen in an 
emergency room for an NP [neuropsychiatric] problem.  It was noted 
that he was 18 years of age and had a six year history of episodic 
spells of crying and severe anxiety and that he had had such a 
spell earlier that day.  He was totally incapacitated by his 
spells and wished to have psychiatric help.  He was referred to a 
mental hygiene consultation service, which, on August 21, 1970, 
reported to his commanding officer that he had a severe character 
and behavior disorder with no violent tendencies and was not 
amenable to further rehabilitation efforts and did not have the 
potential to become an effective soldier.  The diagnosis was 
immature personality disorder, severe.  It was commented that he 
was emotionally unsuited for military service and was unlikely to 
adjust to the Army.  At an examination in August 1970, the veteran 
was evaluated as psychiatrically abnormal.  The diagnosis was 
immature personality disorder, severe.

On VA Form 21-526, Veteran's Application for Compensation or 
Pension, received in March 1980, the veteran stated that the 
nature of the sickness, disease, or injury for which his claim was 
made and the date each began were "Hyperactive & nervous 
condition, approximately 9/70."

Office notes of the veteran's family doctor, E. J. McK., MD, 
contained an entry in July 1968, prior to the veteran's entrance 
on active duty, which said, in part, "Patient says he has 
headaches and has passed out.  He is in ninth grade.  Patient 
failed two grades."  The doctor's office notes also contained an 
entry on November 4, 1970, after the veteran's discharge from 
service, which said, "Backache, knee, left, hurts.  Chest hurts.  
Got out of the army for nerves.  Has a severe hurt, 'just wants to 
kill.' (Two months in Army)."

A VA hospital summary showed that, on November 4, 1970 (evidently 
on a referral from Dr. McK.), the veteran was admitted to a VA 
Medical Center with the chief complaint of extreme nervousness 
since June 1970 with a tendency toward losing his temper readily 
and difficulty in controlling his emotional hyperactivity.  During 
VA hospitalization in November 1970, the veteran underwent a 
mental status and psychiatric evaluation by a staff psychiatrist.  
The veteran told the examiner, "I don't know if it is hate, fear 
or anger but over a little bit of nothing I lose my temper."  He 
stated that he had been that way since he was young and "I lit 
into my little neighbor like I was going to tear him apart when I 
was 6 years old."  The staff psychiatrist reported that:

This appears to be a young adult male who has been hampered by 
mild brain damage which may have been due to relative cerebral 
anoxia since he was premature or may have been developmental in 
origin.  The etiology cannot be determined but the effects are 
readily observable.  He has always had difficulty in coping with 
life and with the superior intellect of his peers.  Now that he 
has reached chronological adult life, he wants to behave like 
other 18 year olds but he does not really have the intellectual 
capacity nor the emotional control to do so.  Since he knows that 
he is chronologically mature, it has become increasingly 
intolerable for him to accept the protection and direction of his 
parents as he did when he was in his childhood, puberty and 
immediate post-puberty periods.  This has understandably created a 
markedly increased resentment and hostility on his part which also 
understandably has come into play most severely in the interplay 
between the patient and his father since the father seems to have 
also a short temper and appears to be rather dictatorial.  

The diagnosis was immature personality in a patient showing 
borderline mental retardation probably associated with 
prematurity.  The examining psychiatrist recommended family 
therapy.  The Board notes that the examining psychiatrist in 
November 1970 did not diagnose an acquired psychiatric disorder.

During VA hospitalization in September 1981, the veteran was 
evaluated by a clinical psychologist, who reported that:

[The veteran] appears to be a hyperactive, intense, angry 
individual with a rather paranoid cognitive style and a marked 
tendency toward immature, impulsive and violent behavior. 
Intellectual functioning appears within the average range.  He has 
a long history of conflict with authority figures and difficulty 
in his interpersonal relationships.  He could easily be dangerous 
while under the influence of alcohol, or even when sober if 
sufficiently provoked.  He did not appear to be actively 
psychotic.  His history and current behavior appear most 
consistent with a diagnosis of alcoholism in an anti-social 
personality disorder.

The examining clinical psychologist in September 1981 recommended 
psychological testing and referral to an alcohol rehabilitation 
program.

In a February 1988 letter to VA, Dr. E. J. McK., the veteran's 
family doctor, stated, "I have known [the veteran] and provided 
his primary medical care since 1965.  Currently, he suffers from 
bipolar disorder.  This, to my knowledge, first became manifested 
while [he] was in the military service.  No psychotropic 
medications were used prior to the patient's tour of military 
duty."

In a March 1988 letter to VA, Dr. McK. stated, "[The veteran] has 
requested that I submit information to you.  I have seen [him] on 
multiple occasions since his discharge from the military service 
in October of 1970.  It is my opinion that his manic depressive 
disease was aggravated by the military service."

The basis of the Board's denial of service connection for an 
acquired psychiatric disorder in March 1989 was that the evidence 
demonstrated that such disability did not have onset until years 
after the veteran's separation from service.  The Board did not 
accept the opinion of Dr. McK. to the effect that an acquired 
psychiatric disorder either had onset during the veteran's brief 
period of active duty or was aggravated by such service.  

In October 1999, Dr. McK. reported to whom it may concern as 
follows:

This is to certify that as of this date, I reviewed [the 
veteran's] medical records.  I have provided his primary medical 
care since 1965.  [He] suffers from bipolar disorder and this, to 
my knowledge, first manifested when he was in the military service 
in September and October of 1970.  No psychotropic medications 
were used prior to the patient's tour of military duty.  He has 
since has [sic] multiple problems secondary to manic depressive 
disease.  It is my opinion that this disorder was aggravated by 
his military service.

The basis of the RO's determination in January 2000 that new and 
material evidence had not been received to reopen the claim for 
service connection for an acquired psychiatric disorder was that 
Dr. McK.'s statement of October 1999 was cumulative and redundant 
of the statements of his which were of record at the time of the 
Board's decision in March 1989 and was thus not new.

The additional evidence added to the record since January 2000 
includes: records of the Railroad Retirement Board (RRB), an 
agency which granted the veteran disability benefits under laws 
which it administers; statements by Dr. McK.; testimony at 
hearings in June 2002 and April 2003; and the report of an 
examination of the veteran by a VA clinical psychologist in July 
2002 and the examiner's supplementary report in May 2003.

The RRB records included office records of and reports by Dr. 
McK., which are summarized below.

In April 1966, Dr. McK. noted that the veteran, who was born 
prematurely and whose early development was thought to have been 
somewhat delayed, "has persisted as a hyperactive child, talking 
incessantly with some immature behavior."

In a March 1980 statement to whom it may concern, Dr. McK. stated, 
"Since 1970, [the veteran's] emotional and nervous problems have 
intensified, and seem to be worse since his tour in the military.  
No psychotropic medications were used prior to that time.  Since 
his discharge, he has had to take them continuously."

In an April 1982 letter to the RRB, Dr. McK. reported that the 
veteran was disabled from useful employment by psychiatric 
disease.  The diagnoses were psychopathic personality disorder and 
mixed anxiety depression, chronic.  In his report, Dr. McK. 
stated:

The primary cause for his disability results from psychiatric 
disease.  Throughout his life, [he] has demonstrated impulsive, 
violent behavior, which has resulted in several confrontations 
with the police and other figures of authority.  He has taken 
multiple psychotropic medications...[His] problems are compounded 
by the periodic use of alcohol.  While not psychotic, [his] 
thought processes are somewhat bizarre and he is unable to adapt 
to changing situations.  [He] was in the military for a short 
period of time and was discharged for reasons which are unclear to 
me.

In June 1982, on an insurance company form, Dr. McK. certified 
that the veteran had been totally disabled from performing his 
railroad duties since April 1982 by reason of a psychopathic 
personality disorder.

The veteran's application for RRB benefits contained the following 
statement: "The applicant gets very nervous and cannot control his 
emotions and his temper.  He is somewhat forgetful.  He has had 
mental problems since childhood."

The RRB records show that the first diagnosis of an acquired 
psychiatric disorder in the veteran's case was in 1978.  Dr. 
McK.'s office records from 1966 through 1977 are negative for a 
diagnosis of an acquired psychiatric disorder.  In December 1978, 
he diagnosed chronic anxiety.

The RRB records also include a report of a VA hospitalization of 
the veteran in April 1981, which was noted to be his second 
admission, with the first admission having been in 1970.  It was 
noted that the previous week the veteran had gotten into a violent 
confrontation with his father and he had struck his father in the 
jaw.  After this incident, the veteran learned that his father had 
returned to his residence and died there from carbon monoxide 
poisoning.  The veteran then became hysterical, confused, and 
grief-stricken.  After his father's funeral, the veteran sought 
admission to the VA medical facility.  After 3 days of 
hospitalization, the diagnoses were adjustment disorder with 
depressed mood and immature personality with organic brain damage.

The veteran was re-admitted to the VAMC in September 1981 and was 
an inpatient until late December 1981.  At admission, his mood 
varied from elation to depression, with racing thoughts.  The 
pertinent diagnosis at hospital discharge was bipolar disorder, 
manic, in remission.  

The Board notes that bipolar disorder, which is the current 
diagnosis of the veteran's acquired psychiatric disorder, was 
first diagnosed in 1981.

The veteran and his mother testified in June 2002 and April 2003 
at hearings before a Decision Review Officer.  In their testimony, 
they stated their opinion that the veteran's later diagnosed 
acquired psychiatric disorder had onset during his active service 
from August to October 1970.

In an April 2001 statement to whom it may concern, Dr. McK. stated 
that:

This is to certify that as of this date, I reviewed [the 
veteran's] medical records.  I have provided his primary medical 
care since 1965.  [He] suffers from bipolar disorder and this, to 
my knowledge, first manifested when he was in the military service 
in September and October of 1970.  No psychotropic medications 
were used prior to the patient's tour of military duty.  He has 
since has multiple problems secondary to manic depressive disease.  
It is my opinion that this disorder was aggravated by his military 
service.

In a March 2003 statement to whom it may concern, Dr. McK. stated:

This is to certify that I have known [the veteran] since the mid 
1960s and I have observed him closely both prior and subsequent to 
his military service.  
Although [he] had some minor personality problems prior to his 
entry into the military service, his antisocial behavior 
manifested by rage, anger and destructive impulses first became 
manifested following his return from military service.  The 
patient has had continual inappropriate, violent impulses since 
that time.

At the examination by a VA clinical psychologist in July 2002, the 
diagnosis on Axis I was bipolar disorder and the diagnosis on Axis 
II was organic personality disorder (personality changes due to 
respiratory arrest due to anoxia thesis).

In May 2003, the VA clinical psychologist who had evaluated the 
veteran in July 2002 reported that he had again reviewed the 
claims file, with attention to the service medical records and the 
VA hospitalization of the veteran in 1970 and that his opinion 
remained that it was less than likely that the veteran's current 
mental problems originated while he was in the military service in 
1970.  He stated:

The SMR's show the patient was anxious, depressed and wanted to go 
home after about one week of basic combat training.  The military 
doctors identified his problem as an immature personality disorder 
and noted he was unsuitable for service, by virtue of longer-
running personality problems, also documented as arising in his 
highly dysfunctional family of origin prior to induction.  It is 
not in my opinion plausible that the veteran's problems were 
caused by one week's exposure to the stress of basic combat 
training, but rather it appears he has functioned in a dependent, 
ineffective manner, which simply became evident when placed in the 
basic combat training setting.  The patient's 1970 [VA] 
hospitalization seems to show him continuing to be both anxious 
and depressed.  There does not appear to be a specific diagnostic 
formulation associated with this stay, and no bipolar features are 
noted.

The Board finds that the additional evidence received since 
January 2000 is material to the nature and etiology of claimed 
psychiatric disability and as such is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  The claim is, therefore, reopened and will 
be considered by the Board on its merits.  38 U.S.C.A. §§ 5108, 
7104, 7105; 38 U.S.C.A. § 3.156(a) (2001).

With regard to the merits of the claim, the Board first notes 
that, as explained by the RO to the veteran, personality disorders 
as such are not diseases or injuries within the meaning of 
applicable legislation concerning service connection.  38 C.F.R. § 
3.303(c).  In other words, service connection may not be granted 
for a personality disorder.  The addition to the record of new 
evidence speaking to the veteran's psychiatric status does not 
alter the fact that there is no entitlement under the law to 
service connection for a personality disorder and, for that 
reason, the appeal as to entitlement to benefits based on a 
personality disorder must be denied.

As to the question of whether any acquired psychiatric disorder 
had its onset between August 7, 1970, and October 7, 1970, when 
the veteran was on active duty, a service department psychiatrist 
who evaluated the veteran found only that he had a personality 
disorder and not any acquired psychiatric disorder.  Likewise, a 
VA psychiatrist who evaluated the veteran during hospitalization 
in November 1970, one month after his separation from service, 
found him to have a personality disorder and not an acquired 
psychiatric disorder.  The VA psychologist who evaluated the 
veteran in July 2002 and reviewed all the pertinent medical 
records reached the same conclusion.  

The only evidence tending to show that the veteran had onset of an 
acquired psychiatric disorder in service consists of his own 
statements and the opinion of his family doctor, Dr. E. J. McK.  
The veteran himself, as a layman, is not qualified to offer an 
opinion on a question of medical diagnosis or medical causation, 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992), and so 
his opinion on the issue of whether an acquired psychiatric 
disorder had onset during his two-month period of active duty has 
no probative value.  With respect to Dr. McK.'s opinion, the Board 
emphasizes that clinical records from November 1970 do not show 
diagnosis of any acquired psychiatric disorder, and that, in fact, 
a diagnosis of such by Dr. McK. was not shown until approximately 
1978.  In his several statements on this subject, Dr. McK. has not 
provided any convincing rationale for an opinion that an acquire 
psychiatric disorder had onset during the veteran's active duty 
from August to October 1970.  For instance, he has not explained 
why he disagrees with the finding of the service department 
psychiatrist that the veteran had only a personality disorder and 
not an acquired psychiatric disorder in 1970.  Nor has he 
explained why, in his view, the VA psychiatrist who did not 
diagnose an acquired psychiatric disorder in November 1970, was 
wrong.  The Board also notes that, as late as June 1982, Dr. McK. 
certified to an insurance company that the veteran was totally 
disabled by reason of a psychopathic personality disorder, not due 
to any identified acquired psychiatric disorder.  Further, 
although in his most recent statement of March 2003, Dr. McK. 
stated that the veteran only began to exhibit violent behavior 
upon his return from military service and that such behavior was 
an indication of an acquired psychiatric disorder, only statements 
in the record contradict the conclusion that such symptoms, 
indicative of acquired psychiatric disability, were manifested 
only after service.  For instance, the veteran himself admitted to 
the VA examining psychiatrist in November 1970 that he had engaged 
in violent behavior as early as age six and Dr. McK. reported to 
the RRB in April 1982 that the veteran had engaged in violent 
behavior "throughout his life."  In sum, Dr. McK.'s opinion that 
the veteran experienced the onset of an acquired psychiatric 
disorder in service in 1970 is not supported by service medical 
conclusions, clinical findings most contemporaneous to service or 
Dr. McK.'s own records.  In addition, there is no indication in 
the record that Dr. McK. has any training or expertise in 
psychiatry or psychology, which, the Board finds, makes his 
opinion on psychiatric issues of limited probative value. 

As noted above, the veteran's current predominant diagnosis on 
Axis I is bipolar disorder, a diagnosis which was first made in 
1981, which was 11 years after the veteran's separation from 
active service.  There is no medical opinion of record to the 
effect that the veteran's current bipolar disorder is related to 
or a maturation of the immature personality disorder which was 
diagnosed during his period of active duty.  In this regard, the 
Board notes that Dr. E. J. McK., the veteran's family doctor for 
many years, has not stated any such opinion specific to this 
diagnosis.  Finally, the VA clinical psychologist who evaluated 
the veteran in July 2002 and reviewed his pertinent service 
medical records and post-service medical records did not relate 
any current acquired psychiatric disorder to the veteran's 
service.  The Board, therefore, finds that the veteran's currently 
diagnosed acquired psychiatric disorder, bipolar disorder, is not 
related to service.

As the veteran did not have onset of an acquired psychiatric 
disorder in service and as his current acquired psychiatric 
disability of bipolar disorder is not related to service, 
entitlement to service connection for an acquired psychiatric 
disorder is not established.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  The preponderance of the competent medical evidence of 
record is against a finding that an acquired psychiatric disorder 
had onset during the veteran's period of active service, as such, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107.

IV.  Service Connection for Left Knee Disorder

The veteran's service medical records reveal that, in September 
1970, he was seen at an orthopedic clinic with a history of having 
fallen on the patella of his left knee four days earlier.  Two 
days earlier, he had been seen in an emergency room and received a 
gelocast.  He complained of pain in the left knee.  The cast was 
removed, and a physical examination was within normal limits.  X-
rays were within normal limits.  The impression was contusion to 
the left patella.  The plan was to return the veteran to duty.

Office records of Dr. E. J. McK., the veteran's family doctor, 
show that, in November 1970, the veteran complained that his left 
knee hurt.  No diagnosis was recorded.  Subsequent office records 
of Dr. McK. from November 1970 to March 1980, which show that the 
veteran was seen on at least 75 separate occasions for various 
complaints and conditions, are negative for any complaint or 
finding concerning the left knee.  

In January 1998, at a VA clinic, the veteran complained of left 
knee pain.  X-rays showed mild degenerative spurring at the 
patellofemoral joint.

VA X-rays of the left knee in September 1999 showed minimal 
degenerative arthritic changes of the patella.

At a VA joints examination in June 2000, the veteran gave a 
history of a rather severe injury to his left knee in service and 
complained of continuing pain on weight-bearing and use.  The 
pertinent diagnosis was degenerative arthritis of the right knee 
(patella) with mild and occasionally moderate functional 
impairment.  Based on review of the examination report the 
diagnosis appears to be intended for the left knee.  The June 2000 
VA examiner stated that it was difficult for him to attribute the 
veteran's current knee condition totally to what appeared to have 
been a rather minor injury in service.  He reported that, "The 
original injury was described as a contusion of the knee joint in 
1970 and he has had subsequent diagnoses of degenerative arthritis 
with chondromalacia.  The existing problems may have had their 
inception as a result of that original contusion, but more than 
likely are the function of deterioration with the aging process 
and continued use trauma to the joint."

In November 2000, a staff physician at a VA orthopedic clinic 
noted that in 1998 and 1999 the veteran's left knee complaints 
were thought to be due to chondromalacia and that the veteran 
related the onset of his left knee disorder to a fall during basic 
training in the 1970s.  The impression was history compatible with 
patellofemoral syndrome, chondromalacia, but no physical signs 
present.  The staff orthopedist reported that he was unable to 
relate the veteran's current left knee disorder to an injury 30 
years earlier.

At a hearing before a hearing officer in November 2000, the 
veteran testified that: he fell and injured his left knee during a 
training exercise in service; he didn't know what he struck his 
knee on; he received a gel-type cast on his knee and was on 
crutches for a few days; his knee still "hurt some" when he was 
returned to duty; he was then discharged for psychiatric reasons; 
and "through the years I have been having problems with my knee."

The veteran underwent another VA joints examination in October 
2003.  The examiner reported that he had reviewed the veteran's 
medical records and noted that, after the veteran complained to 
Dr. McK. in November 1970 that his left knee hurt, a complaint of 
left knee pain was not shown until 1997.  The veteran indicated 
that, after the injury to his left knee in service, the knee 
bothered him off and on but he primarily ignored it and it 'sort 
of went away.'  He stated that, when the knee began to bother him 
more, he applied for disability benefits.  The assessment was 
patellofemoral syndrome of both knees with mild patellofemoral 
degenerative changes on X-ray.  

The October 2003 VA examiner noted that: the veteran had an 
isolated incident in which he dropped to the ground, contusing the 
left knee in service in 1970; in November 1970, he complained of 
left knee discomfort in a private office visit; and he was not 
seen for any further complaint related to a left knee condition 
until 1997.  The examiner reported that he could not conclude from 
such a history that the veteran's current left knee condition was 
the result of a service-related injury.  He noted that there was 
no continuation of care or continued complaints of a left knee 
condition until nearly 27 years following the veteran's discharge 
from service.

The Board notes that, in his hearing testimony and in his 
statements to VA examiners, the veteran appears to have alleged 
that symptoms of left knee pain have persisted since he sustained 
a contusion of the patella of the left knee in service in 
September 1970.  

In the veteran's case, a chronic left knee disorder was not shown 
during his period of active service.  The Board does not dispute 
that the veteran injured his left knee during service, however, 
service records document that several days after the documented 
fall both physical examination and X-rays of the left knee were 
normal.  Moreover, the Board finds that the veteran's account of a 
continuity of left knee symptomatology after separation from 
service lacks credibility in the face of the remaining evidence of 
record.  In this regard the Board refers to the office records of 
Dr. McK. as well as the voluminous records of the veteran's 
medical treatment at VA facilities.  The veteran has sought 
medical treatment for many varied physical and emotional symptoms 
during these years.  After telling Dr. McK. in November 1970 that 
his left knee hurt, however, the veteran made no further reference 
to his knee for many years.  When considering the many physical 
complaints made by the veteran the Board concludes that it is not 
likely that he experienced any significant left knee symptoms from 
November 1970 until approximately 1997, yet failed to mention such 
in connection with any of his multiple medical appointments.  

In any case, several VA examiners have considered the medical 
issue of whether the veteran's current left knee disorder is 
related to the contusion of the left patella which he sustained in 
service.  The VA staff orthopedist who evaluated the veteran in 
November 2000 and the VA examiner in October 2003 found that, due 
to the nature of the injury in service in 1970 and to the nature 
of the veteran's current left knee disorder, it is unlikely that 
the two are related.  Such opinion noted factors such as the fact 
that the veteran received only a "contusion" and that service 
records noted the left knee as normal thereafter.  

Consistent with the above, the June 2000 VA opinion noted it 
difficult to attribute current left knee problems to a "minor 
injury in service".  Although that examiner continued to note the 
possibility of inception as part of the in-service contusion, the 
examiner also emphasized the nature of the current disability-
degenerative disease-and concluded it "more than likely" to be 
consistent with the aging process and continued use trauma of the 
left knee over the years.  The Board notes, moreover, that that 
examiner considered the veteran's history of continuous left knee 
symptoms since service, which the Board has found to be not 
credible.  The Board also finds more probative the two VA 
examination opinions concluding it unlikely that current left knee 
problems are related to service for the reason that both 
accurately noted the acute nature of in-service left knee problems 
and also considered the lack of any credible or documented 
continuity of symptomatology for many years after service.  As 
such, those opinions are more consistent with the chronologic 
record as documented in the claims file and are given more weight.

In sum, the preponderance of the competent medical evidence of 
record is against a finding that the veteran's current left knee 
disorder is related to the injury in service.  As the veteran, a 
layman, is not qualified to offer an opinion on a question of 
medical causation, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992), any nexus opinion by him lacks probative value.  
Entitlement to service connection for a left knee disorder is thus 
not established.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric disorder, 
excluding PTSD, is reopened.

Entitlement to service connection for a psychiatric disorder, 
excluding PTSD but to include bipolar disorder and a personality 
disorder, is denied.

Entitlement to service connection for a left knee disorder is 
denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



